

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
WHEREAS, Amtech Systems, Inc. (the “Company”) and Jong S. Whang (“Executive”)
entered into a Second Amended and Restated Employment Agreement dated February
9, 2012 (as amended, restated, supplemented or modified, the “Agreement”); and
WHEREAS, the Company and Executive now desire to further modify the Agreement
pursuant to Paragraph 20 thereof, and to enter into this Fifth Amendment to
Employment Agreement (“Fifth Amendment”).
NOW, THEREFORE, the parties hereto agree to the following modification to the
Agreement, to be effective as of the date set forth below, with all unmodified
portions of the Agreement to remain in full force and effect as written:
1.Section 2 of the Agreement is hereby amended to reduce the Executive’s annual
base salary from $400,000 per annum to $200,000 per annum, effective as of
January 1, 2016.


2.    Section 2 of the Agreement is hereby further amended to add the following
sentence to the end of the paragraph:


“Notwithstanding the foregoing, in the event the Executive is entitled to
severance or other termination payments pursuant to Section 9 or Section 18,
such severance or termination payment amount shall be calculated as if the
Executive’s annual base compensation was $400,000 per annum.”


The parties hereto acknowledge and agree that the above-referenced reduction in
base salary may be restored at any time in the Executive’s sole discretion with
advance written notice from the Executive to the Company’s Compensation
Committee.


IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the 19th day of November, 2015.
AMTECH SYSTEMS, INC.
By: /s/Bradley C. Anderson
Bradley C. Anderson,


Its: Executive Vice President and Chief Financial Officer
By: /s/ Jong S. Whang
Jong S. Whang, Executive




